DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 9-18 are pending.

 Claim Objections
Claim 15 is objected to because of the following informalities:  The claim recites, “…verifying the verification hash corresponds to the hash in metadata according to claim 8.”  However, claim 8 has been cancelled.  Appropriate correction is required.  For purposes of examination, the claim will be interpreted as reciting “…according to claim 1.”

Response to Applicant Remarks
 With regard to the rejection under 35 USC 101, Applicant is of the opinion the claims are directed to statutory material.  Examiner respectfully disagrees. Applicant remarks, 
“Claim 1 recites a technical solution to a technical problem involving verifying the authorization of a blockchain transaction (Tx) prior to performing the transaction. For example, the claims recite a computer-implemented method comprising several steps which would be implemented on a computer…” (Page 10 of Remarks).
Examiner respectfully disagrees. Verifying the authorization of a blockchain transaction does not comprise a technical problem/solution; the need to verify transaction is a well-known 
  Applicant further remarks, 
“…That the computer is configured to perform the method means it is not generic as they are configured specifically to perform the claimed method. Further, configuring a computer to implement the claimed method involves configuring the computer (or group of computers) to receive requests from nodes, verify those requests according to the claimed steps, and sending data output over a communications network involves configuration of an element of the computer and interaction with a communications network…” (Page 10 of Remarks).  

 Examiner respectfully disagrees.   The claims are directed to an abstract idea, implemented upon generic computer elements.  Applicant’s PGPub [109], and Figure 6 disclose generic elements recited at very high levels, performing steps of receiving data, verifying data, and sending data.  Both the computer elements and the configuring Applicant cites, (to be able to receive, verify and send data over a network), are recited at high levels of generality.   Implementing these generic steps of the abstract idea upon these generic elements does not render the abstract idea eligible.  
Applicant further remarks, 
“Applicant submits that claim 1 recites concrete steps to perform a method that result in a specific technical effect rooted in computer technology - namely, steps to send a data output to a blockchain including a first indication of a transfer from a first user to a second user, a transfer from a second user to a first user, and metadata associated with either one or both transactions, the metadata comprising a hash of one or more of information related to the first and/or second transaction; a pointer to information related to the first and/or second transaction; and one or more identifiers related to the first user (A) and/or the second user (B)- and therefore each of the 

Examiner again respectfully disagrees.  The method comprises a commercial/legal interaction implemented upon computer elements, and does not ‘result in a specific technical effect rooted in computer technology’.  Moreover, the abstract idea fall within the grouping of methods of organizing human activity, and not ‘organising humans to perform the claimed method’ as submitted by Applicant.  

 Applicant further remarks, 
“…Applicant submits that the claims recite elements that establish a practical application at least in the features to verify the authorization of a blockchain transaction (Tx) prior to performing the transaction as recited by claim 1. Similar to the claims in McRo, Inc. dba Planet Blue v. Bandai Namco Games America, Inc. 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016) (McRo), where the Federal Circuit found that the claims were not directed to an abstract idea because they were focused on a specific improvement in computer technology, Applicant’s claims are directed to a specific improvements in computer technology. For example, [0050]-[0051]…” (Page 11 of Remarks).

Examiner again respectfully disagrees.  The claims do not focus on a ‘specific improvement in computer technology’ but rather recite an abstract idea implemented upon computer elements. The recited sections of Applicant’s specification disclose only receiving and verifying linked data and transaction conditions, and do not specifically disclose technological improvements.

 Applicant further remarks, 

Applicant submits that the Office has failed to properly reject claims 1 and 18 under 35 U.S.C. § 101 at least because the Office has not “expressed] in writing at least one of’ Options (l)-(4) as required. The Office merely includes a conclusory statement that “[t]he claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception” without citing to any of options (l)-(4) above, as required by the Berkheimer Memo….”
 
 Examiner again respectfully disagrees.  The Action (dated 8/27/2020) did not use the argument that any claim elements are well-understood, routine or conventional.  Moreover, the method itself comprises the abstract idea.  Applicant has not provided any citations to the specification that disclose the additional elements (computer, memory, instructions, device), as being non-generic.  With regard to the elements comprising ‘generic’ computer elements, Applicant is again referred to Paragraph [109] of Applicant’s PGPub, which discloses, “…The processing device 19, 23 includes a processor 1510, a memory 1520 and an interface device 1540 that communicate with each other via a bus 1530. The memory 1520 stores instructions and data for implementing the method 100, 400 described above, and the processor 1510 performs the instructions (such as a computer program) from the memory 1520 to implement the methods 100, 400. The interface device 1540 may include a communications module that facilitates communication with the communications network 8 and, in some examples, with the user interface and peripherals such as data store…”  See also [108].  The elements are disclosed at a very high level of generality and do not amount to significantly more than the abstract idea.
The rejection under 35 USC 101 is therefore maintained as discussed below. 

With regard to the rejections under 35 USC 102, Applicant remarks, 
“…Firstly, Applicant submits that Walker does not appear to disclose, either expressly or inherently, “sending, over a communications network, a first data output (01) to a blockchain comprising: - a first indication of a first transfer of the first quantity of cryptocurrency (Bl) to the second user (B); and - a second indication of a second transfer of the second quantity of cryptocurrency (B2) to the first user (A)” …The cited portion of Walker provides no specific details about a first data output sent to a blockchain and is silent as to details of first and second indications relating to transfers of quantities of cryptocurrency.” (Page 15 of Remarks).

Examiner respectfully disagrees.  It is first noted that the limitation ‘a first indication of a first transfer of the first quantity of cryptocurrency (Bl) to the second user (B)’ does not require that the data output comprise any details of a transfer; this limitation only requires, very broadly, an indication of a transfer.  The same is true of the ‘second indication’.  Moreover, the first and second data are sent, but the data are not functionally related to the method or system, and, as such, the data do not serve to distinguish the claimed invention over the prior art.
Walker discloses ([23]), “…Trader A enters his order into his wallet, and Trader B enters her order into her wallet. Based on the orders, the described technology generates the appropriate transaction messages, which are broadcast to the network…”  The ‘appropriate transaction messages’, related to Trader A’s order and Trader B’s order, are interpreted as first data output comprising indications of the first and second transfers. Paragraph [26] further discloses, “…After an SETLcoin transaction (i.e., a message indicating a change of ownership) is broadcast to the network…”, which also broadly discloses ‘indications’ of transfers.  See also Figure 6 and [42] as discussed below.

 With regard to the rejections under 35 USC 102, Applicant further remarks, 
“Secondly, Walker does not disclose “wherein the first data output (01) further comprises metadata (MD) associated with either one or both of the first transaction and the second transaction” as recited in amended claim 1 and previously presented claim 7…” (Page 16 of Remarks).  

Examiner again respectfully disagrees. Metadata is broadly interpreted as ‘data about data’, and Walker discloses data about the transactions, such as change of ownership, [26], as noted above.
 
With regard to the rejections under 35 USC 102, Applicant further remarks,
“…Thirdly, Walker does not disclose that the metadata (MD) associated with either one or both of the first transaction and the second transaction comprises a hash of one or more of:    information related to the first and/or second transaction; - a pointer to information related to the first and/or second transaction; and -one or more identifiers related to the first user (A) and/or the second user (B),” as recited in amended claim 1…” (Page 16 of Remarks).

 Examiner again respectfully disagrees; an address is interpreted as a hash of a public key.   See, for example, O’Reilly, “Mastering Bitcoin”, pages 70-71, attached as PDF file for reference, which discloses:
“A bitcoin address is a string of digits and characters that can be shared with anyone who wants to send you money. Addresses produced from public keys consist of a string of numbers and letters, beginning with the digit “1.” Here’s an example of a bitcoin address:
1J7mdg5rbQyUHENYdx39WVWK7fsLpEoXZy
The bitcoin address is what appears most commonly in a transaction as the “recipient” of the funds…A bitcoin address can represent the owner of a private/public key pair, or it can represent something else, such as a payment script, as we will see in “Pay-to-Script-Hash (P2SH)”. For now, let’s examine the simple case, a bitcoin address that represents, and is derived from, a public key.


Since the address is interpreted as a hash of a public key, and a public key can broadly be interpreted as a user or transaction identifier, or even as a pointer to information, a hash of a public key can be broadly interpreted as a hash of a transaction or user identifier, or as a hash of a pointer to information.  Under this interpretation, the disclosure of a data output comprising an address as disclosed by Walker is interpreted as reading on the metadata recited.  See, for example, Walker, [37], “…A transaction message 302 includes a transaction 303 and the sender's digital signature 312 of the transaction 303. The transaction 303 includes the recipient's address 304 (e.g., a hash value based on the receiver's public key)…”

Applicant further remarks, 
“…Metadata in the context of blockchain transactions is embedded into the respective transactions and gives the transaction further meaning related to context external to the transaction, i.e., metadata in claim 1 describes a purpose for the transaction. In contrast to claim 1, the hash value described in Walker is not embedded into the transaction message but rather characterises where the underlying cryptocurrency has been transferred to and is not metadata.” (Page 17 of Remarks).
Examiner again respectfully disagrees and notes again that the above citation from [37] discloses the message includes a transaction, which includes the recipient’s address; disclosure of the message comprising the transaction is further supported by Figure 3, where Transaction message 302 comprises Transaction 303, which comprises Recipient address 304. 
Moreover, it is further noted that Applicant’s remarks, “Metadata…is embedded and gives…meaning related to context…” does not comprise the language of the claim.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Metadata…is embedded and gives…meaning related to context) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, it is further noted that the limitations, “metadata (MD) associated with either one or both of the first transaction and the second transaction, the metadata (MD) comprising a hash of one or more of: information related to the first and/or second transaction; a pointer to information related to the first and/or second transaction; and one or more identifiers related to the first user (A) and/or the second user (B),” recite descriptions of the metadata.  The claim recites sending such metadata in the data output; however, the data itself is not functionally related to the system or method, and therefore does not serve to distinguish the claimed invention from the prior art.   See MPEP 2111.05, MPEP 2112.01 III, “…Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art…”  

Applicant further remarks, 
 “…claim 1 enables transactions to be verified without the details of those transactions to be immediately discernible from the blockchain…and though the transaction messages include the past ownership information, that information being in the transaction messages and not recorded in the Walker intends that such information is not to be kept indiscernible…” (Page 17 of Remarks). 
Examiner again respectfully disagrees, and first notes that the claim does not recite language regarding ‘enabling transactions to be verified’ without being discernable from the blockchain.  Moreover, with regard to Applicant’s remark regarding ‘information being in the transaction messages and not recorded in the ledgers’, it is noted that Walker discloses the above information being in the transaction messages, and further discloses such data being sent to the ledgers. See Walker, [41], “...transaction message 302 is sent to the network…,” and “…change of ownership is recorded (i.e., a record is entered into the ledgers and/or other cryptographic currency's verification technology)…” ([42]).
 The prior art rejections are therefore maintained.  Citations have been adjusted as necessitated by claim amendments.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method, and independent claim 18 recites a processing device for performing a method of recording multiple transactions between a multiple of users, including a first transaction from a first user (A) to a second user (B) and a second transaction from the second user (B) to the first user (A), wherein the method comprises:  receiving a first request… associated with the first user (A) to transfer a first quantity of cryptocurrency (B1) from the first user (A) to the second user (B) that is associated with the first transaction;  receiving a second request …associated with the second user (B) to transfer a second quantity of cryptocurrency (B2) from the second user (B) to the first user (A) that is associated with the second transaction, wherein the first transaction is conditional on receiving the second request and/or the second transaction is conditional on receiving the first request; verifying the first request and second request, wherein the step of verifying the first request and second request comprises determining both the conditional steps of receiving the first request and second request are satisfied; wherein based on verifying the first request and second request, the method further comprises: sending a first data output (01)… comprising: a first indication of a first transfer of the first quantity of cryptocurrency (Bl) to the second user (B); a second indication of a second transfer of the second quantity of cryptocurrency (B2) to the first user (A),  and metadata (MD) associated with either one or both of the first transaction and the second transaction, the metadata (MD) comprising a hash of one or more of: information related to the first and/or second transaction; a pointer to information related to the first and/or second transaction; and one or more identifiers related to the first user (A) and/or the second user (B).  
The limitations of recording multiple transactions between a multiple of users, comprising receiving first and second requests to transfer cryptocurrency, verifying the requests comprising determining if condition that first and second requests are received is met, and sending a first from a first node, from a second node, over a communications network, on a blockchain, to a blockchain, a processing device to, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial/business interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the independent claims recites additional elements of a computer-implemented method, first and second nodes, a communications network, a blockchain and a processing device.  The elements are recited at a high level of generality (i.e., as generic computer elements performing generic computer functions of receiving data, making determinations based upon received data, and sending data outputs) such that the limitations reciting functions of the computer elements amount to no more than generic computer elements for applying the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they serve only to generally link the user of the judicial exception to a particular technological environment.  The claim is directed to an abstract idea.  
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether 
Dependent claims 2-17 recite the first request comprises a first notification that the first transaction is conditional on receiving the second request; the second request comprises a second notification that the second transaction is conditional on receiving the first request; receiving a third notification, wherein the third notification specifies the first transaction is conditional on receiving the second request and the second transaction is conditional on receiving the first request; verifying the first request and the second request further comprises authenticating the first request is from the first user (A) and the second request is from the second user (B); verifying the first request and the second request further comprises determining authority to transfer the first quantity of cryptocurrency (Bl) from the first user (A) and authority to transfer the second quantity of cryptocurrency (B2) from the second user (B); the first quantity of cryptocurrency (Bl) is associated with a first token (Tl) and/or the second quantity of cryptocurrency (B2) is associated with a second token (T2); …wherein the first redeem script (RSI) is based on: at least a first metadata (MD1) that includes information associated with the first token (Tl), a second user public key (P1B) associated with the second user (B), wherein the second user public key (P1B) forms a cryptographic pair with a second user private key (V1B), and  a trusted entity public key (PIT) associated with the trusted entity (TE), wherein the trusted entity public key (PIT) forms a cryptographic pair with a trusted entity private key (VIT), wherein the first data output (01) further comprises: the first hash (HI), wherein the first hash (HI) is associated with the first quantity of cryptocurrency (Bl), to provide the first token (Tl);…wherein the second redeem script (RS2) is based on: at least a second metadata (MD2) that includes information associated with the second token (T2); a first user public key (PI A) associated with the first user (A), wherein the first user public key (PI A) forms a cryptographic pair with a first user private key (VIA); and a trusted entity public key (PIT) associated with the trusted entity (TE), wherein the trusted entity public key (PIT) forms a cryptographic pair with a trusted entity private key (VIT), wherein the first data output (01) further comprises: the second hash (H2), wherein the second hash (H2) is associated with the second quantity of cryptocurrency (B2), to provide the second token (T2);  receiving a request to confirm the first transaction and/or the second transaction; determining the first data output (01) corresponding to the first transfer of the first quantity of cryptocurrency (Bl) associated with the first transaction and/or the second transfer of the second quantity of cryptocurrency (B2) associated with the second transaction; receiving, … at least part of the first data output (01)…; determining, from the first data output (01), the first indication of the first transfer and/or the second indication of the second transfer; verifying that the first indication of the first transfer and/or the second indication of the second transfer corresponds to the first transaction and/or second transaction in the request; and sending an output indicative of the result of verifying; verifying, based on the first indication of the first transfer and the second indication of the second transfer, that both the conditional steps of receiving the first request and second request were satisfied; and sending an output indicative that the first transaction was conditional on receiving the second request and/or the second transaction was conditional on receiving the first request and that the conditional steps were satisfied; the first data output (01) further comprises metadata (MD) associated with either one or both of the first transaction and the second transaction and wherein the method further comprises: determining metadata associated with the first transaction and/or the second transaction, wherein the step of verifying further comprises verifying that the metadata corresponds to the first transaction and/or second transaction; receiving …one or more of: information related to the first and/or second transaction;  a pointer to information related to the first and/or second transaction; and  one or more identifiers related to the first user (A) and/or second user (B); verifying the verification hash corresponds to the hash in metadata according to claim 8.
These limitations comprise steps of receiving notifications, verifying requests, authenticating users and authority to transfer, receiving requests to confirm, determining indications of transfers, verifying transfers, sending outputs, verifying conditions are met, determining metadata, receiving pointers to data, and verifying corresponding hashes. Receiving data, verifying data, authenticating data, making determinations based upon data, sending data and determining data serve only to further extend the abstract idea.  The limitations further comprise data descriptions such as data comprising requests, data outputs, metadata, cryptocurrency/token associations, redeem scripts and public/private keys; such data descriptions serve only to further extend the abstract idea.  
Furthermore, the dependent claims comprise additional elements of determining a first hash (HI) of a first redeem script (RSI), determining a second hash (H2) of a second redeem script (RS2), and determining a verification hash.  Determining hashes is recited at a high level of generality, and serves only to generally link the abstract idea to a particular technological environment.  The claims further recite elements of a communications network, a blockchain, a 
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of determining hashes, a communications network, a block chain, a computer program comprising machine-readable instructions, a processing device, amount to no more than generic computer elements for extending the abstract idea (in the case of determining the hashes), or applying the exception in the case of the additional elements noted.  Generic computer elements to extend or apply an exception cannot provide an inventive concept.  The claim is not patent eligible.
 Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey a commercial/business interaction of transferring funds amongst users, a method of organizing human activity and an abstract idea; specifically, recording multiple transactions, receiving first and second requests to transfer cryptocurrency, verifying the requests, determining if receipt conditions are received is met, and sending data output comprising indications of quantities transferred.  The claims at issue amount to nothing 
Accordingly, claims 1-6, 9-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 16, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Walker (US Publication 2015/0332395). 
With regard to claim 1 and claim 18, Walker discloses A computer-implemented method of recording multiple transactions between a multiple of users on a blockchain, including a first transaction from a first user (A) to a second user (B) and a second transaction from the second user (B) to the first user (A) ([23], [41], Figure 2), wherein the method comprises:  receiving a first request from a first node associated with the first user (A) to transfer a first quantity of cryptocurrency (Bl) from the first user (A) to the second user (B) that is associated with the first transaction ([41], [23]);  receiving a second request from a second node associated with the second user (B) to transfer a second quantity of cryptocurrency (B2) from the second user (B) to the first user (A) that associated with the second transaction ([41], [23]); wherein the first transaction is conditional on receiving the second request and/or the second transaction is conditional on receiving the first request ([46], [47], Figure 7 #716); verifying the first request and second request, wherein the step of verifying the first request and second request comprises: determining both the conditional steps of receiving the first request and second request are satisfied ([46], [47], Figure 7 #716); wherein based on verifying the first request and second request, the method further comprises (selectively) sending, over a communications network, a first data output (01) to a blockchain comprising:  a first indication of a first transfer of the first quantity of cryptocurrency (Bl) to the second user (B); a second indication of a second transfer of the second quantity of cryptocurrency (B2) to the first user (A) ((23], [26], broadcast to the network , Figure 6 # 610, [42]), 
and metadata (MD) associated with either one or both of the first transaction and the second transaction ([4], “A sender makes a payment (or otherwise transfers ownership) of digital currency by broadcasting (e.g., in packets or other data structures) a transaction message to nodes on a peer-to-peer network. The transaction message includes the quantity of virtual currency changing ownership (e.g., 4 bitcoins) and the receiver's (i.e., the new owner's) public key-based address…”; Figure 3, transaction message; [42] record entered to ledger), the metadata (MD) comprising a hash of one or more of: information related to the first and/or second transaction; a pointer to information related to the first and/or second transaction; and one or more identifiers related to the first user (A) and/or the second user (B) ([37], “…FIG. 3 is a diagram 300 depicting an example transaction message 302. Transaction messages 302 are used by the described technology for changing SETLcoin 309 ownership. A transaction message 302 includes a transaction 303 and the sender's digital signature 312 of the transaction 303. The transaction 303 includes the recipient's address 304 (e.g., a hash value based on the receiver's public key)…”).
With regard to the further limitations of claim 18, Walker discloses A device for recording multiple transactions… wherein the device comprises…a processing device to perform the method ([35], [36], figure 2, disclosing computer elements implementing the method; [31], “…aspects of the technology may be described herein in the general context of computer-executable instructions, such as routines executed by a general- or special-purpose data processing device (e.g., a server or client computer)…”, Figure 1).  

With regard to claim 2, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses the first request comprises a first notification that the first transaction is conditional on receiving the second request ([24], “…as a two-phase commitment protocol, to ensure that both traders are ready to send their respective transaction messages…after each node is committed, appropriate transaction messages are broadcast to transfer SETLcoin ownership…”, where the transaction request comprises the recited ‘notification’ per the commitment protocol; [47], Figure #711, 716, where transaction message sent during commitment request phase is interpreted as comprising ‘notification’ that conditions must be met).

With regard to claim 3, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses the second request comprises a second notification that the second transaction is conditional on receiving the first request ([24], “…as a two-phase commitment protocol, to ensure that both traders are ready to send their respective transaction messages…after each node is committed, appropriate transaction messages are broadcast to transfer SETLcoin ownership…”, where the transaction request comprises the recited ‘notification’ per the commitment protocol; [47], Figure #711, 716, where transaction message sent during commitment request phase is interpreted as comprising ‘notification’ that conditions must be met).

With regard to claim 4, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses receiving a third notification, wherein the third notification specifies the first transaction is conditional on receiving the second request and the second transaction is conditional on receiving the first request ([24], “…as a two-phase commitment protocol, to ensure that both traders are ready to send their respective transaction messages…after each node is committed, appropriate transaction messages are broadcast to transfer SETLcoin ownership…”, where the transaction request comprises the recited ‘notification’ per the commitment protocol; [47], Figure #711, 716, where transaction message sent during commitment request phase is interpreted as comprising ‘notification’ that conditions must be met).

With regard to claim 5, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses the step of verifying the first request and the second request further comprises authenticating the first request is from the first user (A) and the second request is from the second user (B) ([25], “…transaction message…digitally signed… to authenticate the sender’s identity… to verify sender originated the transaction…”; [44], #712, “…the network verifies that the transaction message 302 is authentic (i.e., it is from Trader A based on decrypting the digital signature 312 with public key 722; [47], verify authenticity;  Figure #711, 716).  

 With regard to claim 6, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses the step of verifying the first request and the second request further comprises determining authority to transfer the first quantity of cryptocurrency (Bl) from the first user (A) and authority to transfer the second quantity of cryptocurrency (B2) from the second user (B) ([26], “…verify that the sender has the right to pass ownership to a receiver, the nodes compare their respective ledgers to see if there is a break in the chain of title…”; [44], #712, “…the network verifies … that Trader A has proper ownership (i.e., by verifying in the ledgers that Trader A is in the proper chain of title for SETLcoin 730)…”). 

 With regard to claim 9, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses the first quantity of cryptocurrency (Bl) is associated with a first token (Tl) and/or the second quantity of cryptocurrency (B2) is associated with a second token (T2) ([47], “…In trade flow 711, Trader A is exchanging one MSFT-CS SETLcoin 730 for Trader C's 1,000 bitcoins 740…”; Figure 4 and [38], SETLcoins having positions associated with stock).

With regard to claim 16, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses a computer program comprising machine-readable instructions to cause a processing device to implement the method according to claim 1 ([35], [36], figure 2, disclosing computer elements implementing the method; [31], “…aspects of the technology may be described herein in the general context of computer-executable instructions, such as routines executed by a general- or special-purpose data processing device (e.g., a server or client computer)…”, Figure 1).  

With regard to claim 17, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses a first processing device to perform the method according to e claim 1 ([35], [36], figure 2, disclosing computer elements implementing the method; [31], “…aspects of the technology may be described herein in the general context of computer-executable instructions, such as routines executed by a general- or special-purpose data processing device (e.g., a server or client computer)…”, Figure 1).  


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Publication 2015/0332395) in view of Androulaki (US Publication 2017/0155515).
 With regard to claim 10, Walker discloses the limitations of claim 9 as discussed above.  Walker further discloses the method further comprises: determining a first hash (HI) of a first redeem script (RSI) ([37],  Figure 3, Exchange Transaction Message includes recipient address, a hash value based on receiver’s public key), wherein the first redeem script (RSI) is based on: at least a first metadata (MD1) that includes information associated with the first token (Tl)  ([38], Figure 3, metadata disclosed; where determining a first hash (HI) of a first redeem script is interpreted as ‘determining a first hash associated with a first redeem script’, and that hash is interpreted as the address, being the hash of the public key, of the next limitation); a second user public key (P1B) associated with the second user (B), wherein the second user public key (P1B) forms a cryptographic pair with a second user private key (V1B) ([37], Figure 3); wherein the first data output (01) further comprises: the first hash (HI), wherein the first hash (HI) is associated with the first quantity of cryptocurrency (Bl), to provide the first token (Tl) ([37], Figure 3; [47], [38]).  
Walker does not specifically disclose the script comprising a trusted entity public key (PIT) associated with the trusted entity (TE), wherein the trusted entity public key (PIT) forms a cryptographic pair with a trusted entity private key (VIT).   However, Androulaki discloses a transaction message comprising a trusted entity public key (PIT) associated with the trusted entity (TE), wherein the trusted entity public key (PIT) forms a cryptographic pair with a trusted entity private key (VIT) ([49], [9], [13], Figure 6, disclosing validator public key).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for recording transactions as disclosed by Walker, with the modification of incorporating a trusted entity public key associated with the trusted entity as disclosed by Androulaki, because such a method would allow transaction control and accountability of validating entities (See Androulaki, [7]).

With regard to claim 11, Walker discloses the limitations of claim 9 as discussed above.  Walker further discloses the method further comprises: determining a first second (HI) of a second redeem script (RSI) ([37],  Figure 3, Exchange Transaction Message includes recipient address, a hash value based on receiver’s public key), wherein the first redeem script (RSI) is based on: at least a first metadata (MD2) that includes information associated with the first token (T2)  ([38], Figure 3, metadata disclosed; where determining a first hash (HI) of a first redeem script is interpreted as ‘determining a first hash associated with a first redeem script’, and that hash is interpreted as the address, being the hash of the public key, of the next limitation); a second user public key (P1A) associated with the first user (A), wherein the first user public key (P1A) forms a cryptographic pair with a first user private key (V1A) ([37], Figure 3); wherein the first data output (01) further comprises: the first hash (HI), wherein the first hash (HI) is associated with the first quantity of cryptocurrency (Bl), to provide the first token (Tl) 
It is noted that Walker discloses the content of the transaction message as above, and also discloses the transaction  messages being developed for exchanges between two entities as discussed above (see, for example, [47], trade flow 711), therefore corresponding to the duplication of parts as regarding claims 10 and 11 and the transaction messages for the two-way exchange.  Walker does not specifically disclose the script comprising a trusted entity public key (PIT) associated with the trusted entity (TE), wherein the trusted entity public key (PIT) forms a cryptographic pair with a trusted entity private key (VIT).   However, Androulaki discloses a transaction message comprising a trusted entity public key (PIT) associated with the trusted entity (TE), wherein the trusted entity public key (PIT) forms a cryptographic pair with a trusted entity private key (VIT) ([49], [9], [13], Figure 6, disclosing validator public key).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for recording transactions as disclosed by Walker, with the modification of incorporating a trusted entity public key associated with the trusted entity as disclosed by Androulaki, because such a method would allow transaction control and accountability of validating entities (See Androulaki, [7]).


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Publication 2015/0332395) in view of Lyons (US Publication 2017/0236121).
With regard to claim 12, Walker discloses the limitations of claim 1 as discussed above.  Walker further discloses confirming the first transaction and/or the second transaction based on the first data output (01) to a blockchain according to claim 1, (where the process is interpreted the method comprising: receiving a request to confirm the first transaction and/or the second transaction ([26], [44], where the request to confirm is interpreted as a transaction request);  determining the first data output (01) corresponding to the first transfer of the first quantity of cryptocurrency … associated with a first transaction and/or a second transfer of the second quantity of cryptocurrency … associated with the second transaction ([26], [44]); determining, from the first data output … the first indication of the first transfer and/or the second indication of the second transfer ([26], [44]); verifying that the first indication of the first transfer and/or the second indication of the second transfer corresponds to the first transaction and/or second transaction in the request ([26], [44]);  and  sending an output indicative of the result of verifying ([26], [44], where the recording as fraud or updating ledgers to indicate new ownership comprise sending the indicative output).
 Walker discloses checking the ledger prior to performing transactions as disclosed above, where the transaction is broadcast to the network and the nodes verify their respective ledgers ([26]).  Walker does not specifically disclose confirming a first/second transaction comprises receiving, over the communications network, at least part of the first data output (01) from the blockchain
However, Lyons discloses confirming the first transaction and/or the second transaction based on the first data output (01) to a blockchain according to claim 1, the method comprising:  receiving a request to confirm the first transaction and/or the second transaction ([80], Figure 5A #510-514); determining the first data output (01) corresponding to the first transfer of the first quantity of cryptocurrency (Bl) associated with the first transaction and/or the second transfer of the second quantity of cryptocurrency (B2) associated with the second transaction ([80], Figure 5A #510-514);  receiving, over the communications network, at least part of the first data output (01) from the blockchain ([80], Figure 5A #510-514);  determining, from the first data output (01), the first indication of the first transfer and/or the second indication of the second transfer ([80], Figure 5A #510-514); verifying that the first indication of the first transfer and/or the second indication of the second transfer corresponds to the first transaction and/or second transaction in the request ([80], [81] Figure 5A #510-514); and  sending an output indicative of the result of verifying ([81]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for recording transactions as disclosed by Walker, with the modification of receiving data output from the blockchain for confirmation/validation as disclosed by Lyons because such a method could accommodate offline transactions, therefore increasing customer satisfaction (See Lyons, [3]-[4].

With regard to claim 13, Walker, in view of Lyons, discloses the limitations of claim 12 as discussed above.  Walker further discloses verifying, based on the first indication of the first transfer and the second indication of the second transfer, that both the conditional steps of receiving the first request and second request were satisfied ([24], “…as a two-phase commitment protocol, to ensure that both traders are ready to send their respective transaction messages…after each node is committed, appropriate transaction messages are broadcast to transfer SETLcoin ownership…”; [47], Figure #711, 716); and sending an output indicative that the first transaction was conditional on receiving the second request and/or the second transaction was conditional on receiving the first request and that the conditional steps were satisfied ([24], [47], where the protocol require the conditions are met prior to broadcasting the transaction, and the broadcast of the transaction message therefore comprises ‘sending an output’ indicative of conditions being satisfied.)

With regard to claim 14, Walker, in view of Lyons, discloses the limitations of claim 12 as discussed above.  Walker further discloses the first data output (01) further comprises metadata (MD) associated with either one or both of the first transaction and the second transaction ([26], “…verify that the sender has the right to pass ownership to a receiver, the nodes compare their respective ledgers to see if there is a break in the chain of title…”; [44], #712, “…the network verifies … that Trader A has proper ownership (i.e., by verifying in the ledgers that Trader A is in the proper chain of title for SETLcoin 730)…”; where the metadata comprises data such as participant identifiers/recipient address, etc); and wherein the method further comprises: determining metadata associated with the first transaction and/or the second transaction ([26], [44], i.e. participant identifiers ‘Trader A’), wherein the step of verifying further comprises verifying that the metadata corresponds to the first transaction and/or second transaction ([44], 

 With regard to claim 15, Walker, in view of Lyons, discloses the limitations of claim 12 as discussed above.  Walker further discloses ([37], Figure 3) receiving …a hash of one or more of: information related to the first and/or second transaction; a pointer to information related to the first and/or second transaction; and one or more identifiers related to the first user (A) and/or second user (B) ([37], Figure 3, where the transaction message comprises recipient address comprising hash based on receiver’s public key);  …hash in metadata according to claim 8 ([37], “…FIG. 3 is a diagram 300 depicting an example transaction message 302. Transaction messages 302 are used by the described technology for changing SETLcoin 309 ownership. A transaction message 302 includes a transaction 303 and the sender's digital signature 312 of the transaction 303. The transaction 303 includes the recipient's address 304 (e.g., a hash value based on the receiver's public key)…”).  
Walker does not specifically disclose determining a verification hash of the recited data, or verifying the verification hash.  However, Lyons discloses receiving and determining a verification hash of one or more of: information related to the first and/or second transaction; a pointer to information related to the first and/or second transaction; and one or more identifiers related to the first user (A) and/or second user (B) ([80], [81]); verifying the verification hash corresponds to the hash in metadata according to claim 1 ([80], [81], [83], interpreted as claim 1, see objections above; claim 8 cancelled). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Antonopoulos, “Mastering Bitcoin”, 2014, pages 70-71 attached as PDF file.
“Adding Metadata to the Blockchain, part 1”, downloaded from https://digiconomist.net/adding-metadata-blockchain-part-1, dated 12/23/2015, attached as PDF file.  
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685